Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. This the second request to do so.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106751662.
The reference exemplifies (#3) a blend of 70 parts polycarbonates, 2 parts AES UB-500A, 5 parts EXL2620, 7 parts TPP, 2 parts PX-220, 0.7 parts SN3300B7 and other additives. 
The AES UB-500A is a AES is styrene + acrylonitrile grafted to EPDM (see col 10 lines 28-30; col 14 line 29 of Takemura 6180701) qualifying as applicant’s first graft.
EXL2620 (paragraph 19; paragraph 108,110 of Murakami 2016/0355678) is a methyl methacrylate + styrene graft upon polybutadiene, which qualifies as applicant’s second graft. 
TPP is a well known acronym for triphenylphosphate (ie applicant’s flame retardant. PX-220 is also a phosphate (see table 3 of Zhu 2015/0274966).
SN3300B7 is inherently PTFE encapsulated with SAN (see the Shine Polymer brochure).

Normalized to 100 polycarbonate this becomes:
	100 polycarbonate
	 2.9 AES 
	 7.1 MBS
	 12.9  phosphates
	 1.0 encapsulated PTFE
	
Given the composition meets all of applicant’s material requirements, it is assumed that the same impact strength must result.

In regards to applicant’s dependent claims:
The composition has a VO rating at 3.2mm (table 2).

	Ma does not report the properties claimed by applicant. However, the same materials in the same amounts are used by the reference. Presumably the same properties result.

Claims 1,3-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma 2009/0203831.
	Ma exemplifies (#20) a blend of 72.89 parts polycarbonates, 4 parts ABS, 6 parts MBS, 12 parts BPADP, 4 parts SAN, 0.7 parts TSAN, 0.09 parts phenol antioxidant, 0.09 parts phosphite antioxidant and 0.2 PETS.
	Normalized to 100 polycarbonate this becomes:
	100 polycarbonate
	5.5 ABS
	8.2 MBS
	16.5 BPAPD
	1.0 TSAN
	0.12 phenol
	0.12 phosphite
	0.27 PETS

ABS is applicant’s preferred first graft (see examples). MBS is applicant’s preferred second graft (see paragraph 49 of spec). BPADP is a phosphate flame retardant (see table 1). TSAN is PTFE encapsulated with SAN (see paragraph 97).
The 504 J/m notched impact strength is 51kgf which is below applicant’s 55kgf minimum. However, Ma claims (#11) that the impact modifier different from the ABS (ie the MBS - see Ma’s claim 12) can be present in amounts as high as 10%. Increasing the amount of the MBS in the cited example would be expected to increase the impact strength of the composition. An increase of MBS from 6 parts to 7 or 7.3 parts would result in ~9-10 parts of MBS per 100 of polycarbonate. The ratio of ABS to MBS would also remain within applicant’s constraints (ie 5.5/7=1:1.75; 5.5/7.3=1:1.8).
It would have been obvious to slightly increase the amount of MBS impact modifier to slightly increase the impact strength of the composition.

	In regards to applicant’s dependent claims:
	Ma does not measure flame retardancy, Vicat and MI in the manner claimed by applicant. However, the same materials in the same amounts are used by Ma. Presumably the same properties result.

BPAPD is the bis(diphenylphosphate) of BPA instead of the bis(diphenylphosphate) of hydroquinone. Ma (paragraph 72) suggests either can be used.
The majority of the blend is a polycarbonate of 6/g/10min MVR (table 1) which is dependent on molecular weight (paragraph 101-102). Lowering the polycarbonates molecular weight to increase flowability or raising the molecular weight to improve mechanical properties would have been obvious. Molecular weights of 10,000-200,000 are suggested (paragraph 27).
	The blend is molded into test specimens (paragraph 124).


Claims 1,3,4,6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN103275476.
	The reference exemplifies (#3) a blend of 80 parts polycarbonates, 2 parts ABS, 2 parts MBS, 7 parts RDP, 7 parts SAN, 0.3 parts SN3300 and 0.2 parts additives.
	Normalized to 100 polycarbonate this becomes:
	100 polycarbonate
	2.5 ABS
	2.5 MBS
	8.75 RDP
	8.75 SN3300
	0.25 additives

ABS is applicant’s preferred first graft (see examples). MBS is applicant’s preferred second graft (see paragraph 49 of spec). RDP is recognized as resorcinol(diphenylphosphate) -see chemical abstract. SN3300 is inherently PTFE grafted/encapsulated with SAN (see paragraph 176 of Tomoda 2011/0077332).
	The ratio of ABS to MBS is 1:1 instead of the 1:1.5 minimum of applicant’s claims. However, the reference (abstract) calls for as high 3 parts of the MBS impact modifier.
An increase of MBS from 2 parts to 3 parts would result in 3.75 parts of MBS per 100 of polycarbonate. The ratio of ABS to MBS would be within applicant’s constraints (ie 2/3=1:1.5).
It would have been obvious to slightly increase the amount of MBS impact modifier to slightly increase the impact strength of the composition.
	Given the modified composition of CN103275476 would have the same composition as applicant, the same properties must result.

	In regards to applicant’s dependent claims:
	The reference may not measure flame retardancy, Vicat and MI in the manner claimed by applicant. However, the same materials in the same amounts are used in the reference. Presumably the same properties result.
	The blend is for thin walled moldings (paragraph 32).
	The ABS is HR-181 (paragraph 39) which inherently is an emulsion ABS (see paragraph 46 of Sohn 2017/0275444).


Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive. 
	Applicant argues the previous anticipation rejection are overcome.
	However, no arguments are presented regarding the obviousness of increasing the amount of impact modifier of the cited examples to increase impact strength of the composition. The references suggest such higher amounts.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        8/4/22